Citation Nr: 1126991	
Decision Date: 07/20/11    Archive Date: 07/29/11

DOCKET NO.  07-36 783	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating based upon individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Whitehead, Associate Counsel

INTRODUCTION

The Veteran had active service from September 1962 until August 1965.

This matter is before the Board of Veterans' Appeals (Board) on appeal from rating decisions dated in March 2005 and January 2007 issue by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  VA has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  38 U.S.C.A. §§ 5107(a) 5103A (West 2002 & Supp. 2010); 38 C.F.R. § 3.159(c) (2010).

PTSD

Here, the Veteran claims that he currently has PTSD as the result of his military service.  Specifically, he attributes his current psychiatric symptomatology to his service in the Republic of Vietnam; he claims that he served as a crew chief on a Caribou plane with the 92nd Aviation Company from 1964 to 1965.  Having reviewed the evidence of record, the Board finds that additional development is needed with respect to the Veteran's PTSD claim.

Initially, the Board notes that entitlement to service connection for PTSD requires (1) medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) of VA regulations, that is, a diagnosis which meets the criteria in the 4th edition of the Diagnostic and Statistical Manual of Mental Disorders (DSM-IV); (2) credible supporting evidence that the claimed in-service stressors actually occurred; and (3) a link, established by medical evidence between current symptomatology and the claimed in-service stressor.  If the claimed stressor is related to combat, service department evidence that the Veteran engaged in combat or that the Veteran was awarded the Purple Heart, Combat Infantryman Badge, or similar combat citation will be accepted, in the absence of evidence to the contrary, as conclusive evidence of the claimed in-service stressor.  38 C.F.R. §§ 3.304(f), 4.125(a).

The Board notes that during the course of the appeal, the criteria for service connection for PTSD, and, specifically verification of PTSD stressors, have changed.  This amendment eliminates the requirement for corroborating that the claimed in-service stressor occurred if a stressor claimed by a Veteran is related to the Veteran's fear of "hostile military or terrorist activity" and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the Veteran's symptoms are related to the claimed stressor, provided that the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service.  The amendment acknowledges the inherently stressful nature of the places, types, and circumstances of service in which fear of hostile military or terrorist activities is ongoing.  The amended criteria is for application for claims that were appealed to the Board before July 12, 2010, but have not been decided by the Board as of July 12, 2010, as in this case.  See 75 Fed. Reg. 39843 (July 13, 2010).

The Veteran's DD 214 confirms his service in the U.S. Army from September 1962 to August 1965.  His military occupational specialty is listed as a multi engine medical transportation mechanic.  His DD 215 shows that he was awarded the Vietnam Service Medal, the Republic of Vietnam Campaign Medal, the Air Medal, and the Republic of Vietnam Gallantry Cross.  

Here, the Veteran's claimed stressors include:  (1) his plane being fired upon/incurring bullet holes while delivering supplies to ground troops and performing medical evacuations in Vietnam; (2) witnessing dead U.S. soldiers, Vietnamese civilians, and children; (3) participating in daily flights for "medivacs" during his service in Vietnam; and (4) witnessing a monk light himself on fire.  
With regards to the above, the RO determined, in a December 2006 formal finding, that there was insufficient information of record to submit to the Joints Services Records and Research Center (JSRRC) or the Marine Corps in an attempt to verify the Veteran's in-service stressors.  Essentially, the RO concluded that the Veteran had not provided specific details with regards to his stressors that could be verified.  It was also noted that his stressors were not verified by his service personnel or treatment records.  The RO determined that all procedures to obtain the necessary information from the Veteran had been properly followed and exhausted, and that any further attempts to this end would be futile.

Nevertheless, all of the Veteran's claimed in-service stressors involve hostile military activities and his available service personnel records generally confirm his service in Vietnam.  Assuming this to be the case, the new PTSD regulations would affect any questions regarding the verification of the Veteran's claimed stressors.  As the Veteran's service in a combat zone has been confirmed by the evidence of record, the revisions to 38 C.F.R. § 3.303(f), cited above, apply to this case.

However, the question arises as to whether the Veteran meets the diagnostic criteria for PTSD to warrant service connection.

In this regard, it is unclear from the medical evidence currently of record whether the Veteran has a PTSD diagnosis that conforms to the requirements of 38 C.F.R. § 4.125.  The claims file reflects that in August 2004 he underwent a psychiatric assessment with a VA psychologist, at which time he reported having intrusive thoughts and recollections following the military action in Iraq.  He also reported his military experiences, to include his plane undergoing enemy fire and witnessing people being killed.  Following a mental status examination, the examiner determined that the Veteran did not meet the criteria for PTSD at that time despite his exposure to military-related trauma; he suspected that this was due to significant avoidance.  Despite this, the Veteran was still diagnosed with PTSD (lifetime) and an anxiety disorder.

Subsequent VA and Vet Center treatment records show that the Veteran received treatment for his psychological symptomatology.  His VA treatment records show that he attended group therapy for anxiety management, with an emphasis on how to better cope with symptoms associated with PTSD.  Additionally, the Board notes that the claims file includes a July 2006 letter from E.S., M.A., a registered mental health counselor intern from the Vet Center.  In the letter, E.S. noted the Veteran's military history and relayed his report of experiencing psychiatric symptomatology following his service in Vietnam.  He reported that the Veteran had received treatment at the Vet Center since June 2004 for PTSD.  However, these records do not include any assessments by a VA psychologist or psychiatrist in which the Veteran was provided an Axis I diagnosis of PTSD related to his Vietnam service.  Thus, it is unclear whether service connection is warranted under the new provisions of 38 C.F.R. § 3.303(f).

The Board notes that in his October 2007 VA Form 9, the Veteran reported that he receives medical treatment for his disorder at the Tampa, Florida VA medical center.  Currently, the claims file does not include any VA medical records dated after June 2007.  Any records in this regard may prove beneficial in deciding the Veteran's claim, as it may provide information as to whether the Veteran is entitled to service connection under the new regulations for PTSD.  Therefore, any additional records dated after June 2007 from the Tampa VA Medical Center (VAMC) should be obtained.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

After associating any outstanding VA medical records with the claims file, the RO is directed to also consider whether additional development is needed with respect to the Veteran's claim, to include scheduling the Veteran for an appropriate VA examination if deemed necessary.  

TDIU

Here, the law also provides that when a determination on one issue could have a significant impact on the outcome of another issue, such issues are considered inextricably intertwined and VA is required to decide those issues together.  Smith v. Gober, 236 F.3d 1370, 1373 (Fed. Cir. 2001) (where facts underlying separate claims are "intimately connected," interests of judicial economy and avoidance of piecemeal litigation require that claims be adjudicated together); Harris v. Derwinski, 1 Vet. App. 180 (1991).  In the present case, as the Veteran has a claim for service connection for PTSD pending, the Board cannot proceed with the TDIU claim until there has been final adjudication of the Veteran's other claim.  Thus, adjudication of the claim for TDIU will be held in abeyance pending further development and adjudication of the Veteran's PTSD claim. 

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC shall make arrangements to obtain the Veteran's VA medical treatment records, if any, dated from July 2007 until the present relevant to his PTSD claim.  All relevant records obtained shall be associated with the claims file.  If attempts to obtain said records reveal that these records are unavailable or unobtainable, the RO shall so indicate.

2.  Thereafter, the RO/AMC will then review the Veteran's claims file and ensure that the foregoing development actions have been conducted and completed in full, and that no other notification or development action is required.  Specifically, the RO/AMC shall determine whether a VA examination is needed with respect to the Veteran's PTSD claim.  In regard to the TDIU claim, the RO/AMC shall also consider whether a VA examination and/or social and industrial survey is necessary to fully and fairly adjudicate the claim.  If further action is required, it shall be undertaken prior to further claims adjudication. 

3.  Thereafter, the RO shall readjudicate the Veteran's claims for service connection for PTSD and the claim for TDIU benefits.  In readjudicating the claim for a TDIU, the RO/AMC shall specifically consider the outcome of the claims for service connection for PTSD.  If the benefits sought on appeal remain denied, provide the Veteran and his representative with a Supplemental Statement of the Case and provide an opportunity to respond thereto.  Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition. 


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


